DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Matthew Beyersdorf (Reg. No.77,982) on April 5, 2020. 
2.	The application has been amended as follows:
44.    	(Currently Amended) A method of detecting an intramolecular interaction on a target molecule, the method comprising:
(a)    	contacting a sample comprising the target molecule with:
(i)    	a first conjugate comprising a first binding partner linked to a first oligonucleotide that comprises a first half-docking domain and a stability domain, wherein the first binding partner binds to a first binding site on the target molecule in the sample,
(ii)    	a second conjugate comprising a second binding partner linked to a second oligonucleotide that comprises a second half-docking domain and a stability domain, wherein the second binding partner binds to a second [target] binding site on the target molecule in the sample, and
wherein the stability domain of the first conjugate binds to the stability domain of the second conjugate, thereby bringing together the half-docking domains to form a full docking domain, and

(b)    	detecting the detectably-labeled imager strand bound to the full docking domain, thereby detecting [an] the intramolecular interaction on the target molecule in the sample.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 34-53 are allowable in light of applicant’s amendments filed on October 2, 2020 and March 30, 2021, and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendments filed on October 2, 2020 and March 30, 2021, and the examiner’s amendment. The closest prior arts in the record are Egholm et al., (US Patent No. 6,451,588 B1, published on September 17, 2002), Pittaro et al., (US 2005/0095595 Al, published on March 5, 2005), Kurn (US Patent No. 6,815,164 B2, published on November 9, 2004), Hogan et al., (US Patent No. 5,424,413, published on June 13, 1995), and Nadeau et al., (US 2011/0244457 Al, published on October 6, 2011). These prior arts do not teach a combination of steps (a) and (b) of claim 34 or 44. These prior arts either alone or in combination with the other art in the record do not teach or reasonably suggest a method of detecting an intramolecular interaction between a first target molecule and a second target 
molecule and a method of detecting an intramolecular interaction on a target molecule 
which comprise all limitations recited in claims 34 and 44. Note that the phrase “the imager strand is detectable only when bound to the full docking domain” in step (a) of claims 34 and 44 is only interpreted as “the imager strand is detectable only at a condition for contacting the sample with the first conjugate, the second conjugate, and the image strand such that, at the condition, the imager strand binds to the full docking domain and does not bind to the first half-docking domain or the second half-docking domain”, the phrase “the intermolecular interaction 
molecule, the first conjugate, the second conjugate, and the image strand in the sample”, the phrase “the intramolecular interaction on the target molecule in the sample” in step (b) claim 44 is only interpreted as “the intermolecular interaction on the target molecule at a complex formed by the target molecule, the first conjugate, the second conjugate, and the image strand in the sample”, and  the phrase “the first oligonucleotide comprises a spacer domain between the half-docking domain and the stability domain, and the second oligonucleotide comprises a spacer domain between the half-docking domain and the stability domain” in claims 40 and 50 is only interpreted as “the first oligonucleotide comprises a spacer domain between the first half-docking domain and the stability domain of the first oligonucleotide, and the second oligonucleotide comprises a spacer domain between the second half-docking domain and the stability domain of the second oligonucleotide”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 5, 2021